Citation Nr: 0320227	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
left shoulder disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran had active duty from August 1993 to August 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision.  The veteran 
was scheduled for, but failed to appear at, an April 2003 
hearing.  No good cause being proffered, the veteran has 
effectively withdrawn her hearing request.  38 C.F.R. 
§ 20.702(d) (2002). 

FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support her claim, and all available evidence relevant to 
the claim has been received.  

2.  The veteran does not have left shoulder ankylosis, or 
analogous unfavorable limitation of scapulohumeral 
articulation; she has abduction to 70 degrees.  

3.  The veteran does not have limitation of left arm motion 
to 25 degrees from her side.  

4.  The veteran does not have impairment of the humerous, 
dislocation at the scapulohumeral joint, or malunion of the 
humerous.  

5.  The veteran's left shoulder disability most closely 
approximates an impairment of the clavicle or scapula that is 
productive of nonunion with loose movement.  

CONCLUSION OF LAW

The criteria have not been met for an initial rating higher 
than 20 percent for the left shoulder disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.14, 4.20, 4.71, 4.71a, 4.73 Diagnostic Codes 5200, 
5201, 5202, 5203, 5301, 5302, 5303, 5304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Applicability of the Veterans Claims Assistance Act of 
2000 ("VCAA")

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claim, VA notified her both of the 
necessary information and of which evidence she was to 
submit, and which evidence VA would attempt to obtain on her 
behalf.  The RO did this in numerous notice letters to her.  

In particular, the RO notified the veteran in the March and 
April 2001 notice letters what was specifically required of 
her, and what VA would do on her behalf.  The evidence also 
shows she was notified of the RO's rating decision 
and received a statement of the case (SOC) during the course 
of her appeal.  The SOC even discussed the pertinent new 
regulations resulting from the VCAA.  When all of this is 
considered collectively, along with the respective notice 
letters, it is clear the veteran has been duly apprised of 
the specific type of evidence needed to substantiate her 
allegations-and prevail, and of the governing laws and 
regulations.  Thus, the RO also notified her of what the 
evidence must show.  

Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
her what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by her is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a veteran submit evidence of a 
well-grounded claim, and provide that VA will assist her in 
obtaining evidence necessary to substantiate her claim-but 
that VA is not required to provide assistance to her if there 
is no reasonable possibility that it would aid in 
substantiating her claim.  



Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit discusses what 
the Board, itself, may do in developing claims and what, 
instead, must be done by the RO as the agency of original 
jurisdiction over the case.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003) 
(holding notice provision contained in 38 C.F.R. § 19.9(a)(2) 
invalid, as it operates with 38 C.F.R. § 20.1304, as contrary 
to 38 U.S.C.A. § 7104(a), and also invalidating the language 
of 38 C.F.R. § 19.9(a)(2)(ii), as contrary to the specific 
time limit provided in 38 U.S.C.A. § 5103(b)(1)); compare 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Because the Board did not develop evidence in this 
case, (rather, the RO did), the holdings in the DAV case are 
inconsequential.  Aside from that, VA recently decided to 
return the development processing function to the RO, under 
the guidance and direction of the Veterans Benefits 
Administration (VBA).

The RO obtained the veteran's service medical records and, to 
the extent possible, her post-service medical records.  She 
also was given a VA examination to obtain a medical opinion 
concerning the severity of her disability.  38 U.S.C.A. 
§ 5103A(d).  And as alluded to earlier, she was scheduled for 
a hearing, too, but failed to report.  

In conclusion, further development and further expending of 
VA's resources is simply not warranted in this case, since 
the veteran has been given ample notice of the need to submit 
supporting evidence or argument.  She also will not be 
prejudiced by the Board's decision because VA already has 
fulfilled its preliminary duties and responsibilities.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Left Shoulder Rating Higher than 20 percent 

Ratings are determined by comparing the symptoms the veteran 
is presently experiencing with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  And where, as here, the veteran 
has appealed the initial rating assigned just after 
establishing her entitlement to service connection for the 
specific condition at issue, VA must consider her claim in 
this context.  This involves determining the propriety of the 
initial rating, which includes considering whether she is 
entitled to a "staged" rating to compensate her for times 
since filing his claim when her disability may have been more 
severe than at other times during the course of his current 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of her 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when her symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

The extent of limitation of motion in the shoulder, in turn, 
is determined in part by Code 5201.  Under this code, a 20 
percent rating for the minor extremity requires motion of the 
arm limited to the shoulder level or limited to midway 
between the side and shoulder level.  A 30 percent rating 
under this code requires motion limited to 25 degrees from 
the side.  For comparison, the Rating Schedule also list what 
VA considers to be "normal" range of motion in the shoulder 
in the various directions of forward elevation (flexion), 
abduction, external rotation, and internal rotation.  See 38 
C.F.R. § 4.71, Plate I.  

The veteran's service medical records show that she 
complained of left shoulder pain, impairing her abilities to 
participate in push-up exercises.  She was assessed with left 
shoulder tendonitis shortly before discharge, in May 2000.  
The examiner noted some slight improvement objectively.  
Physical therapy was recommended, however, the veteran stated 
that she would be leaving the area in a few weeks, and would 
start her physical therapy course after her move.  

Subsequent to service, the veteran was seen by a VA facility 
in March 2001, with complaints of throwing her left shoulder 
out of her socket when carrying her school backpack.  
Clinical entries show no dislocation, and that her cervical 
spine was negative.  

In April 2001, VA clinical records show she had full range of 
motion, there was no tenderness, but there was crepitus.  MRI 
studies were negative for evidence of a tear.  The assessment 
was ligament laxity of the left shoulder.  

In June 2001, the veteran called in, complaining of pain.  
Objectively, there was slight tenderness, no crepitation, and 
pain, with certain motions.  Later that same month, she had 
tenderness around the AC joint, and limited range of motion.  
In July, she was assessed with frozen shoulder syndrome, and 
referred for physical therapy.  There was again tenderness, 
and limitation of extension to 90 degrees.  The occupational 
therapy assessment revealed flexion, from zero to limited to 
75 degrees by pain, extension from zero to 26 degrees, 
abduction from zero to 70 degrees, and external rotation from 
zero to 45 degrees, all ranges of motion limited at the end 
ranges by pain.  Instability was noted, and "popping" with 
flexion and abduction.  Pain was noted to impair the 
assessment of range of motion and joint stability, and her 
potential for improvement was difficult to determine, due to 
the length of disuse.  There was tightness and probable 
weakness of scapular and upper shoulder musculature.  When 
examined by VA for compensation purposes in July 2001, there 
was no deformity or swelling of the left shoulder.  There was 
pain on palpation in the anterior aspect.  There was 
limitation of motion (LOM) in all directions.  There was also 
weakness of left hand grip.  The diagnoses were internal 
derangement, left shoulder, and status post contusion of the 
left shoulder.  

In August 2001, she again complained of pain after trying to 
play volleyball, and was assessed with tendonitis with a 
history of ligament laxity.  That same month, the veteran was 
again evaluated, and her range of motion of her left 
shoulder, when compared to her right, was:  90 degrees versus 
180 of flexion; 10 versus 30 of extension; 30 versus 80 of 
internal rotation; 60 versus 80 of external rotation; and 70 
versus 180 of abduction.  

Although it is argued that the veteran actually lost some 
range of motion after her participation in physical therapy, 
the record shows that her flexion improved in August 2001, 
one month after the end of physical therapy.  Additionally, 
although she did have only 10 degrees of backward extension, 
the July physical therapist stressed that the actual 
assessment of range of motion and joint stability was 
impaired by the veteran's pain, so it is not at all clear 
that full assessments of her range of motion could be 
obtained.  Instead, it appears the veteran refused 
passive range of motion testing due to her subjective 
complaints of pain.  

There is no evidence of left shoulder ankylosis, or analogous 
unfavorable limitation of scapulohumeral articulation to 
warrant a rating greater than 20 percent.  In fact, the 
veteran repeatedly has had abduction to 70 degrees (DC 5200); 
left arm motion has never been limited to 25 degrees from her 
side (DC 5201); and impairment of the humerous, dislocation 
at the scapulohumeral joint, or malunion of the humerous has 
never been demonstrated either (DC 5202).  Thus, there is no 
evidence showing that a rating greater than 20 percent was 
warranted under these criteria at any time since she filed 
her claim.

More significant is the fact that, while the veteran 
repeatedly complained of pain, and also frequently guarded 
her arm and shoulder movements when examinations were 
attempted, she, at the same time, attempted to subsequently 
play volleyball.  The Board finds this probative for two 
reasons.  First, it was only after this apparent acute injury 
that her backward extension appears decreased-while her 
flexion actually improved with this use.  Second, she 
evidently assessed her own left shoulder pain, range of 
motion, and overall condition, as one that was amenable to 
playing a contact sport which required full use of, and some 
stress on, her left shoulder.  In other words, although she 
was advised to avoid this activity in the future, due to her 
complaints during this episode of acute treatment, she was 
not precluded by pain from attempting this activity and, 
instead, contemplated that her left shoulder had sufficient 
excursion, strength, speed, coordination and endurance to 
withstand this activity.  See 38 C.F.R. § 4.40.  In this 
regard, the Board points out that she was also apparently 
accustomed to carrying her school backpack at least partially 
on her left side, as her March 2001 complaints center around 
that weight bearing activity.  38 C.F.R. § 4.45.

The veteran is right handed, thus, her left side is her minor 
extremity.

Therefore, although the veteran complains of pain, and 
limitation of movement, the objective medical evidence does 
not support a rating greater than 20 percent, at any time.  
This is because even after consideration of her pain, and her 
various other assessments of weakness and instability, her 
left shoulder disability picture does not most nearly 
approximate the criteria required by ratings greater than 
20 percent.  For example, her range of movement still exceeds 
the criteria for when a rating higher than 20 percent will be 
assigned to a minor extremity under Diagnostic Codes 5200 and 
5201.  There is no impairment of the Humerus 
(either in actuality or analogous to) to contemplate a rating 
under 5202, either.  See 38 C.F.R. § 4.20.  

Additionally, although atrophy of disuse was suggested-prior 
to the veteran's attempt at volleyball playing-a greater 
rating is similarly not shown under Diagnostic Codes 5301, 
5302, 5303, or 5304.  First, evidence of a severe disability, 
which would be required for a rating higher than 20 percent 
for a minor extremity, is simply not shown for the same 
reasons discussed above.  Second, the veteran is already 
compensated for the limitation of motion, pain and functional 
impairment under Diagnostic Code 5203.  To additionally 
assign another lower rating for the same symptoms under Codes 
5301, 5302, 5303, or 5304 would constitute impermissible 
pyramiding.  38 C.F.R. § 4.14; see also Esteban v. Brown, 
6 Vet. App.  259 (1994).

In conclusion, the veteran's left shoulder disability 
picture, while understandably frustrating to her, is most 
commensurate with a 20 percent rating under Diagnostic Code 
5203 for loose movement (impairment) of the clavicle or 
scapula.  

Although the veteran sincerely believes she deserves a higher 
rating, the objective medical evidence shows otherwise.  And 
the medical evidence trumps unsubstantiated allegations of 
greater disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Furthermore, since the preponderance of 
the evidence is against her claim, there is no reasonable 
doubt to resolve in her favor.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 20 percent for 
left shoulder disability is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

